                                    Exhibit 10.1
Execution Version
SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of October 19,
2020, by and between Pixelworks, Inc., an Oregon corporation (the “Company”),
and MTM-Xinhe Investment Limited, a British Virgin Islands company (the
“Investor”).
BACKGROUND
A.    The Company and the Investor are executing and delivering this Agreement
in reliance upon the exemption from registration afforded by Section 4(a)(2) of
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.
B.    The Investor wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, an aggregate of 3,200,000
(appropriately adjusted to give effect to any Stock Event occurring after the
date of this Agreement and on or prior to the Closing Date) shares (such number
of shares, the “Shares”) of common stock of the Company, par value $0.001 per
share (“Common Stock”).
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
Article I
DEFINITIONS
1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:    
“9.9% Cap” has the meaning set forth in Section 4.12.
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
“Agreement” has the meaning set forth in the Preamble.
“Announcing 8-K Filing” has the meaning set forth in Section 4.7.
Attribution Parties” means, with respect to the Investor, collectively, any of
the Investor’s Affiliates, any Persons acting as a “group” together with the
Investor with respect to the Common Stock for purposes of Section 13(d) of the
Exchange Act, and any other Persons whose beneficial ownership of the Common
Stock would be aggregated with the Investor’s for purposes of Section 13(d) of
the Exchange Act.
“Applicable SEC Filings” has the meaning set forth in Section 3.1.







--------------------------------------------------------------------------------



“Bloomberg” means Bloomberg Financial Markets or an equivalent, reliable
reporting service mutually agreed upon by the Company and the Investor.
“Business Day” means any day other than Saturday, Sunday, or other day on which
commercial banks in the City of San Francisco, California, U.S.A., are
authorized or required by law to remain closed.
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.
“Closing Date” means the date and time of the Closing and shall be the date and
time that is mutually agreed to by the Company and the Investor, but no later
than three (3) Business Days following the satisfaction or waiver of the
conditions to the obligations of the parties hereto in Article V.
“Company Board” means the board of directors of the Company.
“Company Covered Person” means, with respect to the Company as an “issuer” for
purposes of Rule 506 promulgated under the Securities Act, any Person listed in
the first paragraph of Rule 506(d)(1).
“Common Stock” has the meaning set forth in the Preamble.
“Common Stock Equivalents” means any Options or Convertible Securities.
“Company” has the meaning set forth in the Preamble.
“Company Charter Documents” means the articles of incorporation and bylaws of
the Company, each as amended to date.
“Company Stock Plan” means the Company’s Amended and Restated 2006 Stock
Incentive Plan, as amended and restated, and the Company’s 2010 Employee Stock
Purchase Plan, as amended and restated.
“Company Shareholders” means holders of shares of Common Stock in their
respective capacities as such.
“Company Subsidiary” means any direct or indirect Subsidiary of the Company.
“Convertible Securities” means any debt, preferred stock or other securities or
instruments (other than Options) at any time directly or indirectly convertible
into or exchangeable for Common Stock or that otherwise entitle the holder
thereof to receive, directly or indirectly, Common Stock or other securities
that entitle the holder to receive, directly or indirectly, Common Stock.
“Disclosure Materials” has the meaning set forth in Section 3.1(g).
2





--------------------------------------------------------------------------------



“Disclosure Schedules” has the meaning set forth in Section 3.1.
“Disqualification Event” has the meaning set forth in Section 3.1(aa).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FINRA” means the Financial Industry Regulatory Authority.
“Fundamental Representations” means the representations and warranties made by
the Company in subsections (a), (b), (c), (d), (e), (f), (g), (h), (i), (j)
(excluding clause (ii) of the first sentence thereof), (k), (l), (m), (n), (o),
(p), (x), (y), (z) and (aa) of Section 3.1.
“GAAP” has the meaning set forth in Section 3.1(h).
“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any instrumentality, subdivision, court, administrative
agency or commission or other governmental authority or instrumentality.
“Intellectual Property” means all (i) trademarks, service marks, trade dress,
slogans, logos, trade names, corporate names, Internet domain names, and any
other indicia of source, together with all goodwill associated with each of the
foregoing, (ii) copyrights (whether or not registered or published) and works of
authorship, (iii) registrations and applications for registration for any of the
foregoing, (iv) patents (including all reissuances, divisionals, provisionals,
continuations and continuations-in-part, re-examinations, renewals,
substitutions and extensions thereof), patent applications, patent disclosures
and inventions (whether or not patentable or reduced to practice), (v) computer
software (including but not limited to source code and object code), data,
databases, and documentation thereof, (vi) trade secrets and other confidential
information, know-how, protocols, processes, methodologies, techniques,
strategies, and processes, (vii) other intellectual property and all rights
associated with any of the foregoing, including the right to prosecute and
recover monetary damages for any past, present and future infringements and
other violations thereof, and (viii) copies and tangible embodiments of the
foregoing (in whatever form or medium).
“Investor” has the meaning set forth in the Preamble.
“knowledge of the Company,” “knowledge” or “the Company’s knowledge” means the
actual knowledge of any of the executive officers (as defined in Rule 405 under
the Securities Act)  of the Company and the knowledge that any such executive
officer would be expected to have after reasonable due diligence inquiry.
“Legal Requirements” means any federal, state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, order, edict, decree, rule, regulation, ruling or requirement
issued, enacted, adopted, promulgated, implemented or otherwise put into effect
by or under the authority of any Governmental Entity.
“Liabilities” means any liability, obligation or commitment of any kind (whether
accrued, absolute, contingent, matured, unmatured or otherwise).
3





--------------------------------------------------------------------------------



“Liens” means any material pledges, liens, charges, encumbrances and security
interests of any kind or nature whatsoever.
“Lockup Period” has the meaning set forth in Section 4.2.
“Material Adverse Effect” means any result, occurrence, change, event,
circumstance, fact or effect (each, an “Effect”) that, individually or in the
aggregate with any such other Effects (regardless of whether or not such Effect
constitutes a breach of the representations and warranties made by the Company
in this Agreement), is, or is reasonably likely to be, materially adverse to (i)
the business, results of operations, condition (financial or otherwise), or
assets of the Company and the Company Subsidiaries, taken as a whole, (ii) the
legality or enforceability of any of this Agreement or (iii) the ability of the
Company to perform its obligations under this Agreement; provided that in
determining whether a Material Adverse Effect has occurred for purposes of
clause (i) above, there shall be excluded any Effect on the Company and the
Company Subsidiaries relating to or arising in connection with (i) changes in
Legal Requirements or the adoption or amendment of financial accounting
standards by the Financial Accounting Standards Board (provided that such
conditions do not have a materially disproportionate impact on the Company and
the Company Subsidiaries, taken as a whole, relative to other participants in
their industry), (ii) the declaration by the United States of a national
emergency or war, or the occurrence of any other calamity or crisis, in each
case, arising after the date hereof (including any act of terrorism) (provided
that such conditions do not have a materially disproportionate impact on the
Company and the Company Subsidiaries, taken as a whole, relative to other
participants in their industry), (iii) general business or economic conditions
(provided that such conditions do not have a materially disproportionate impact
on the Company and the Company Subsidiaries, taken as a whole, relative to other
participants in their industry), (iv) conditions generally affecting the
industry in which the Company and the Company Subsidiaries operate (provided
that such conditions do not have a materially disproportionate impact on the
Company and the Company Subsidiaries, taken as a whole, relative to other
participants in their industry), (v) any failure by the Company to meet any
internal projections or analyst estimates (but not the underlying reasons for
the failure to meet any internal projections or analyst estimates), (vi) the
COVID-19 pandemic (provided that such conditions do not have a materially
disproportionate impact on the Company and the Company Subsidiaries, taken as a
whole, relative to other participants in their industry), and (vii) any action
taken by the Company at the written request of the Investor or that the Investor
consents to in writing.
“Options” means any rights, warrants or options at any time directly or
indirectly exercisable for, or otherwise representing a right to subscribe for
or purchase, directly or indirectly, any Common Stock or Convertible Securities.
“Order” has the meaning set forth in Section 5.1(a).
“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company government (or an agency or subdivision thereof) or other entity
of any kind.
4





--------------------------------------------------------------------------------



“Private Transfer” has the meaning set forth in Section 4.1(a).
“Purchase Price” has the meaning set forth in Section 2.1.
“Regulation D” has the meaning set forth in the Preamble.
“Registrable Securities” means (i) the Shares and (ii) any shares of capital
stock or other securities issued or issuable in exchange for or with respect to
any of the Shares upon any stock split, dividend or other distribution,
recapitalization, exchange, adjustment or similar event with respect to such
Shares; provided, that any of the foregoing securities shall cease to be
Registrable Securities upon the earliest to occur of the following: (A) such
securities are sold pursuant to an effective registration statement; (B) such
securities are sold pursuant to Rule 144; or (C) such securities are eligible
for sale pursuant to Rule 144 without any volume or other limitation or
restriction thereunder, other than a “current public information” requirement,
provided, in the case of this clause (C), that the Company shall have taken such
actions (including delivery of any necessary legal opinions to the Transfer
Agent) as shall be necessary, to effect the removal of any restrictive legend
from such securities in accordance with Section 4.1.
“Repurchase Price” means an aggregate price equal to (i) the aggregate Purchase
Price paid by the Investor for the Shares being repurchased by the Company
(appropriately adjusted to reflect any Stock Event occurring after the Closing
Date), plus (ii) the Repurchase Price Interest.
“Repurchase Price Interest” means an amount equal to (i) the quotient of 5% of
the aggregate Purchase Price paid by the Investor for the Shares being
repurchased by the Company divided by 365, multiplied by (ii) the number of days
that have elapsed since the Closing Date.
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rules may be amended from time to time, or any similar rule or
regulation adopted by the SEC having substantially the same effect as such Rule.
“Sanctions” has the meaning set forth in Section 3.1(w).
“Sanctioned Country” has the meaning set forth in Section 3.1(w).
“Sarbanes-Oxley” has the meaning set forth in Section 3.1(u).
“SEC” has the meaning set forth in the Preamble.
“SEC Reports” has the meaning set forth in Section 3.1(g).
“Securities Act” has the meaning set forth in the Preamble.
“Shares” has the meaning set forth in the Preamble.
“Shelf Registration Statement” has the meaning set forth in Section 4.5.
5





--------------------------------------------------------------------------------



“Short Sales” has the meaning set forth in Section 3.2(k).
“Standard Settlement Period” means, as of any date, the standard settlement
period for equity trades effected on securities exchanges in the United States,
expressed in a number of Trading Days, as in effect on such date.
    “Stock Event” means a stock split, stock combination, reclassification,
payment of stock dividend, recapitalization or other similar transaction in
respect of, or otherwise affecting, the Common Stock.
    “Subsidiary” means with respect to any Person (i) a corporation of which
fifty percent (50%) or more of the combined voting power of the outstanding
voting stock of which is owned, directly or indirectly, by such Person or by one
of more other Subsidiaries of such Person or by such Person and one or more
other Subsidiaries thereof; (ii) a partnership of which such Person, or one or
more other Subsidiaries of such Person or such Person and one or more other
Subsidiaries thereof, directly or indirectly, is the general partner and has the
power to direct the policies, management and affairs of such partnership;
(iii) a limited liability company of which such Person or one or more other
Subsidiaries of such Person or such Person and one or more other Subsidiaries
thereof, directly or indirectly, is the manager or managing member and has the
power to direct the policies, management and affairs of such company; or
(iv) any other Person in which such Person, or one or more other Subsidiaries of
such Person or such Person and one or more other Subsidiaries thereof, directly
or indirectly, has at least a majority ownership and power to direct the
policies, management and affairs thereof.
“Subsidiary Charter Documents” means the certificate of incorporation and
bylaws, or like organizational documents, of each of the Company Subsidiaries.
“Taxes” means all taxes, charges, fees, levies or other like assessments,
including United States federal, state, local, foreign and other net income,
gross income, gross receipts, social security, estimated, sales, use, ad
valorem, franchise, profits, net worth, alternative or add-on minimum, capital
gains, license, withholding, payroll, employment, unemployment, social security,
excise, property, transfer taxes and any and all other taxes, assessments, fees
or other governmental charges, whether computed on a separate, consolidated,
unitary, combined or any other basis together with any interest and any
penalties, additions to tax, estimated taxes or additional amounts with respect
thereto, and including any liability for taxes as a result of being a member of
a consolidated, combined, unitary or affiliated group or any other obligation to
indemnify or otherwise succeed to the tax liability of any other Person.
“Tax Returns” means all returns, declarations, reports, statements, schedules,
notices, forms or other documents or information required to be filed in respect
of the determination, assessment, collection or payment of any Tax or in
connection with the administration, implementation or enforcement of any Legal
Requirement relating to any Tax.
“Trading Day” means any day on which the Common Stock is traded for any period
on the Nasdaq Global Market or, if the Nasdaq Global Market is not the principal
trading market for the Common Stock, on the principal Trading Market or other
securities exchange or market on
6





--------------------------------------------------------------------------------



which the Common Stock is then being traded; provided, however, that during any
period in which the Common Stock is not listed or quoted on the Nasdaq Global
Market or any other securities exchange or market, the term “Trading Day” shall
mean a Business Day.
“Transfer Agent” means Broadridge Corporate Issuer Solutions or any successor
transfer agent for the Company.
    “Trading Market” means any of the following national securities exchanges:
the NYSE American, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market or the New York Stock Exchange (or any successors to
any of the foregoing).


Article II
PURCHASE AND SALE
2.1    Closing
. The date and time of the Closing shall be 9:00 a.m., Pacific Time, or such
other time as may be mutually agreed upon by the Company and the Investor, on
the Closing Date. The Closing shall take place at the offices of the Company’s
counsel in Palo Alto, California. Subject to the terms and conditions set forth
in this Agreement, at the Closing the Company shall issue and sell to the
Investor, and the Investor shall purchase from the Company, the Shares at a per
share price (the “Purchase Price”) of $2.071 (appropriately adjusted to give
effect to any Stock Event occurring after the date of this Agreement and on or
prior to the Closing Date).
2.2    Closing Deliveries
(a)    At the Closing, the Company shall issue to the Investor a certificate or
certificates (as directed by the Investor), issued in the name of the Investor
(or its designee(s)) and duly executed on behalf of the Company, evidencing the
Shares the Investor is purchasing, which shares shall be subject to the
restrictions and legend set forth in Section 4.1(b) hereto.
(b)    At the Closing, the Investor shall deliver or cause to be delivered to
the Company the amount of the aggregate Purchase Price for the Shares of
$6,627,200 in United States dollars and in immediately available funds, by wire
transfer to an account designated in writing to the Investor by the Company at
least three Business Days prior to the Closing Date.
Article III
Representations and Warranties of the Company
3.1    Except (a) other than for purposes of the Fundamental Representations, as
specifically disclosed in the SEC Reports filed by the Company with the SEC
pursuant to the Exchange Act after December 31, 2019 and at least five (5)
Business Days prior to the date hereof (the “Applicable SEC Filings”) (excluding
any disclosures set forth under the heading “Risk Factors” or disclosure of
risks set forth in any “forward-looking statements” disclaimer, or
7





--------------------------------------------------------------------------------



disclosures in any other statements that are similarly cautionary or predictive
in nature),or (b) as set forth in the Disclosure Schedules delivered by the
Company to the Investor concurrently herewith (the “Disclosure Schedules”),
which Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules and any other representation
to the extent that the applicability of any such disclosure contained in the
Disclosure Schedules is reasonably apparent on its face (notwithstanding the
absence of a specific cross reference), the Company hereby represents and
warrants as of the date hereof and the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), to each of the Investor:
(a)    Subsidiaries. The Company has no significant Subsidiaries other than
those included in the Applicable SEC Filings and the Company does not own or
have any right or obligation (by law, contract or otherwise) to make any
investment or otherwise acquire, directly or indirectly, any outstanding capital
stock of, or other equity interest in, any Person. The Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Company Subsidiary free and clear of any Lien, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Company Subsidiary are duly authorized, validly issued and are fully paid,
non-assessable and free of preemptive rights.
(b)    Organization and Qualification. Each of the Company and the Company
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (except,
in the case of good standing, for entities organized under the laws of any
jurisdiction that does not recognize such concept), with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Company Subsidiary
is in violation of any of the provisions of its Company Charter Documents or
Subsidiary Charter Documents, as the case may be. The Company and the Company
Subsidiaries are duly qualified to do business and are in good standing (except
for entities organized under the laws of any jurisdiction that does not
recognize such a concept) as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have or reasonably
be expected to result in a Material Adverse Effect. The Company has furnished to
the Investor, through the SEC’s Electronic Data Gathering Analysis and Retrieval
System (EDGAR), true and correct copies of the Company’s Charter Documents as in
effect on the date this representation is made, and all documents and
instruments containing the terms of all securities convertible into, or
exercisable or exchangeable for, Common Stock, and the material rights of the
holders thereof in respect thereto.
(c)    Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder, including
the issuance to the Investor of the Shares. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of the Company, and no further consent or action is required by the
8





--------------------------------------------------------------------------------



Company, the Company Board or the Company Shareholders. This Agreement has been
(or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as may be limited by (A) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors rights generally, and (B) the effect of
rules of law governing the availability of specific performance and other
equitable remedies.
(d)    No Conflicts. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby, including the issuance to the Investor of the Shares, do
not, and will not, (i) conflict with or violate any provision of the Company
Charter Documents or Subsidiary Charter Documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would result in a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Company Subsidiary or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any contract, agreement or
instrument to which the Company or any of the Company Subsidiaries is a party or
by which it or any of its properties is bound or (iii) assuming that all
consents, filings, approvals, authorizations and other actions as described
herein have been obtained or made, result in a violation of any Legal
Requirement or Order to which the Company or a Company Subsidiary is subject
(including, assuming the accuracy of the representations and warranties of the
Investor set forth in Section 3.2 hereof, federal and state securities laws),
except in the case of clauses (ii) and (iii) such as would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
(e)    Required Filings and Consents. No consent, approval, Order or
authorization of, or registration, declaration or filing with any Governmental
Entity is required to be obtained or made by the Company in connection with the
execution and delivery of this Agreement or the performance by the Company of
this Agreement or the transactions contemplated hereby, except for such
consents, approvals, Orders, authorizations, registrations, declarations and
filings as may be required under applicable federal, foreign and state
securities (or related) laws, or the rules and regulations of any
self-regulatory organization to which the Company or its securities are subject,
as and to the extent expressly contemplated herein.
(f)    Capitalization. There are 42,003,402 outstanding shares of Common Stock
and no other outstanding shares of capital stock of the Company as of October
12, 2020. The Company has not issued any capital stock since October 12, 2020,
other than to reflect issuances pursuant to the Company Stock Plan that do not,
individually or in the aggregate, have a material effect on the issued and
outstanding capital stock, options and other securities.  No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by this Agreement,
including the issuance to the Investor of the Shares, that has not been
effectively waived as of the Closing Date. Except as set forth in the Applicable
SEC Filings, as a result of issuances pursuant to the Company Stock Plan,  as
set forth in the Disclosure Schedules or as a result of the purchase and sale of
the Shares, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any
9





--------------------------------------------------------------------------------



character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any Company
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents. The issuance and sale of the Shares will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Investor) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable, have been issued
in compliance in all material respects with all applicable federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase
securities.  No further approval or authorization of any shareholder, the Board
of Directors or others is required for the issuance and sale of the Shares.
There are no shareholder agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the Company’s knowledge, between or among any of the Company’s
shareholders. There are no agreements or arrangements under which the Company is
obligated to register the sale of any of its securities under the Securities
Act.
(g)    SEC Reports. Since January 1, 2017, the Company has timely filed all
registration statements, reports, schedules, forms, statements and other
documents required to be filed by it under the Securities Act and the Exchange
Act. Such registration statements, reports, schedules, forms, statements and
other documents required to be filed by the Company under the Securities Act and
the Exchange Act, together with any materials filed or furnished by the Company,
whether or not any such documents were required, being collectively referred to
herein as the “SEC Reports.” As of their respective filing dates, the SEC
Reports filed by the Company complied in all material respects with the
requirements of the Securities Act, the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed by the Company, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, in each case except to the extent
corrected by an SEC Report filed subsequently but prior to the date hereof.
(h)    Financial Statements. The financial statements of the Company included in
the SEC Reports comply, in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements, the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP or may be condensed or summary statements, and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
10





--------------------------------------------------------------------------------



(i)    No Changes; Undisclosed Liabilities. Since the date of the latest audited
financial statements included within the Applicable SEC Filings, (i)  except as
specifically disclosed in a subsequent Applicable SEC Filing, there has been no
event, occurrence or development that has had or that would reasonably be
expected to result in a Material Adverse Effect, (ii) except as specifically
disclosed in a subsequent Applicable SEC Filing, the Company has not incurred
any material Liabilities other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s consolidated
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered materially its method of
accounting or changed its auditors, except as disclosed in the Applicable SEC
Filings, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any Common Stock, preferred stock or any other
shares of capital stock, voting securities or other ownership interest, if any,
of the Company (other than in connection with repurchases of unvested stock
issued to employees of the Company), (v) the Company has not issued any equity
securities to any officer, director or Affiliate of the Company or any Company
Subsidiary except Common Stock issued pursuant to Company Stock Plans or
executive and director compensation arrangements disclosed in the Applicable SEC
Filings, (vi) none of the Company Charter Documents has been amended or
otherwise modified, and (vii) there has been no Stock Event.
(j)    Absence of Litigation. There is no action, suit, claim, or proceeding,
inquiry or investigation, before or by any Governmental Entity pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of the Company Subsidiaries which, individually or in the aggregate, would
reasonably be expected to (i) materially and adversely affect the legality,
validity or enforceability of this Agreement or the consummation of the
transactions contemplated hereby, or (ii) have a Material Adverse Effect.
(k)    Accounting Matters. Since the date of the latest audited financial
statements included within the Applicable SEC Filings, neither the Company nor
any of the Company Subsidiaries nor, to the Company’s knowledge, any director,
officer or employee, of the Company or any of the Company Subsidiaries, has
received or otherwise obtained any material complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any of the Company
Subsidiaries or its internal accounting controls, including any material
complaint, allegation, assertion or claim that the Company or any of the Company
Subsidiaries has engaged in questionable accounting or auditing practices. Since
the date of the latest audited financial statements included within the
Applicable SEC Filings, no attorney representing the Company or any of the
Company Subsidiaries, whether or not employed by the Company or any of the
Company Subsidiaries, has reported evidence of a material violation of
securities laws, breach of fiduciary duty or similar violation by the Company or
any of the Company Subsidiaries or any of their respective officers, directors,
employees or agents to the Company Board or any committee thereof or to any
director or officer of the Company pursuant to Section 307 of Sarbanes-Oxley,
and the SEC’s rules and regulations promulgated thereunder. Since the date of
the latest audited financial statements included within the Applicable SEC
Filings, there have been no SEC
11





--------------------------------------------------------------------------------



investigations or material internal investigations by the Company Board or any
committee thereof regarding accounting or revenue recognition.
(l)    No General Solicitation. Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Shares.
(m)    No Integration. Neither the Company nor any of its Affiliates nor any
Person acting on the Company’s behalf has, directly or indirectly, at any time
within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Shares as contemplated hereby or (ii) cause the offering of
the Shares pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act or any applicable stockholder
approval provisions. Neither the Company nor any of its Affiliates nor any
Person acting on the Company’s behalf has offered or sold or will offer or sell
any securities, or has taken or will take any other action, which would
reasonably be expected to subject the offer, issuance or sale of the Shares, as
contemplated hereby, to the registration provisions of the Securities Act.
(n)    Investment Company Status. The Company is not, and after giving effect to
the issuance and sale of the Shares, would not be required to be registered as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
(o)    Private Placement. Assuming the accuracy of the representations and
warranties of the Investor contained in Section 3.2 and the compliance by the
Investor with the provisions set forth herein, the issuance and sale of the
Shares in the manner contemplated by this Agreement is exempt from the
registration requirements of the Securities Act and any applicable state
securities laws.
(p)    Listing and Maintenance Requirements. The Common Stock is listed on the
Nasdaq Global Market. The Company has not, in the twelve (12) months preceding
the date hereof, received written notice from the Nasdaq Global Market to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such trading market. The Company is in compliance, in all
material respects, with the listing and maintenance requirements of The Nasdaq
Global Market. The issuance and sale of the Shares by the Company as
contemplated in this Agreement does not contravene, or require shareholder
approval pursuant to, the rules and regulations of the Nasdaq Global Market. The
Common Stock is registered pursuant to Section 12(b) of the Exchange Act, and
the Company has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act nor has the Company, in the twelve (12) months preceding the
date hereof, received any notification that the SEC is contemplating terminating
such registration. The Common Stock is eligible for clearing through The
Depository Trust Company (the “DTC”), through its Deposit/Withdrawal At
Custodian (DWAC) system, and the Company is eligible and participating in the
Direct Registration System (DRS) of
12





--------------------------------------------------------------------------------



DTC with respect to the Common Stock. The Transfer Agent is a participant in
DTC’s Fast Automated Securities Transfer Program. The Common Stock is not, and
has not been at any time, subject to any DTC “chill,” “freeze” or similar
restriction with respect to any DTC services, including the clearing of shares
of Common Stock through DTC. The Company is not, and never has been, a “shell
company” (as defined in Rule 12b-2 under the Exchange Act) and is not an issuer
of a type identified in, or subject to, Rule 144(i)(1) under the Securities Act.
The SEC has never issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Securities Act.
(q)    Taxes. Each of the Company and the Company Subsidiaries (i) has timely
filed all foreign, federal and state income, franchise and all other material
Tax Returns required by any jurisdiction to which it is subject, (ii) has timely
paid all Taxes shown as being due and payable on its Tax Returns, and all other
Taxes (if any) that are material in amount and required to be paid, except those
for which the Company has made reserves in the consolidated financial statements
of the Company and the Company Subsidiaries included in the Applicable SEC
Filings that are adequate in accordance with GAAP, and (iii) has established in
the consolidated financial statements of the Company and the Company
Subsidiaries included in the Applicable SEC Filings reserves that are adequate
in accordance with GAAP for the payment of all material Tax liabilities and
deferred Taxes as of the date this representation is made. Neither the Company
nor any of the Company Subsidiaries is or has been a U.S. real property holding
corporation (as defined in Treasury Regulation Section 1.897-2(b) under the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
Since January 1, 2017, no deficiency for any income, franchise or other material
amount of Tax relating to the Company or any of the Company Subsidiaries has
been asserted or assessed by any taxing authority in writing. None of the
Company or any of the Company Subsidiaries has entered into a "listed
transaction" that has given rise to a disclosure obligation under Section 6011
of the Code and the Treasury Regulations promulgated thereunder.
(r)    Intellectual Property Rights. To the Company’s knowledge, each of the
Company and the Company Subsidiaries owns, or has the right to use pursuant to a
valid and enforceable written license or has from the public domain, free and
clear of any Liens, Intellectual Property sufficient for the conduct of its
business as currently conducted. All owned Intellectual Property that is
registered with or issued by a Governmental Entity is currently in the name of
the Company or one of the Company Subsidiaries and, to the Company’s knowledge,
any such registrations that have issued are valid and enforceable. Other than ex
parte examinations in the course of patent prosecution, there is no pending or,
to the Company’s knowledge, threatened action, suit, other proceeding or claim
by any Person challenging or contesting (i) the validity, ownership or
enforceability of any Intellectual Property owned by the Company or any of the
Company Subsidiaries, (ii) the use of any Intellectual Property by the Company
or the Company Subsidiaries, or (iii) any other rights of the Company or the
Company Subsidiaries in or to any such Intellectual Property, and none of the
Company or any of the Company Subsidiaries has received any written notice
regarding any such action, suit, other proceeding or claim. To the Company’s
knowledge, the conduct of the business of the Company has not, and none of the
Company or any of the Company Subsidiaries has, infringed, misappropriated or
otherwise violated, or is infringing, misappropriating or otherwise violating,
any Intellectual Property of
13





--------------------------------------------------------------------------------



any Person. There is no pending or, to the Company’s knowledge, threatened
action, suit, other proceeding or claim by any Person alleging that the Company
or any of the Company Subsidiaries has infringed, misappropriated or otherwise
violated, or is infringing, misappropriating or violating, or otherwise using
without authorization, any Intellectual Property of any Person that is, or would
reasonably be expected to be, material to the Company and its subsidiaries,
taken as a whole, and none of the Company or any of the Company Subsidiaries has
received any written notice regarding, any such action, suit, other proceeding
or claim that is, or would reasonably be expected to be, material to the Company
and its subsidiaries, taken as a whole.
(s)    Permits. The Company and the Company Subsidiaries possess all
certificates, authorizations, approvals, licenses and permits issued by the
appropriate U.S. federal or state or foreign regulatory authorities (including
Governmental Entities) necessary to conduct their business as presently
conducted, except where the failure to so possess would not reasonably be
expected to result in a Material Adverse Effect, and none of the Company or any
of the Company Subsidiaries has received any notice of proceedings relating to
the revocation or modification of any such Permit.
(t)    Compliance with Laws. Neither the Company nor any of the Company
Subsidiaries is (i) in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any of the Company Subsidiaries
under), nor has the Company or any of the Company Subsidiaries received written
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other contract, agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) in
violation of any judgment, decree or order of any court, arbitrator or
Governmental Entity, or (iii) in violation of any statute, rule, ordinance or
regulation of any Governmental Entity or other regulatory authority, including
any foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety, employee
benefit or employment and labor matters, nor has the Company or any of the
Company Subsidiaries received any notice, warning letter or other communication
from any Governmental Entity or other regulatory authority that alleges any
violation of any laws, rules or regulations by the Company or any of the Company
Subsidiaries, except in each case of (i), (ii) and (iii), as would not have or
reasonably be expected to result in a Material Adverse Effect.
(u)    Sarbanes-Oxley. The Company is in all material respects in compliance
with applicable provisions of the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations thereunder (“Sarbanes-Oxley”).
(v)    FCPA. Neither the Company nor any of the Company Subsidiaries, nor to the
Company's knowledge, any director, officer, agent, employee or other Person
acting on behalf of the Company or any of the Company Subsidiaries has, in the
course of its actions for, or on behalf of, the Company or any of the Company
Subsidiaries, used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
14





--------------------------------------------------------------------------------



made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or made any unlawful bribe, rebate, payoff, influence payment, kickback
or other unlawful payment to any foreign or domestic government official or
employee.
(w)    Sanctions. The Company and each Subsidiary is in compliance in all
material respects with all U.S. economic sanctions laws, all executive orders
and implementing regulations ("Sanctions") as administered by the U.S. Treasury
Department's Office of Foreign Assets Control and the U.S. State Department.
None of the Company or any of the Company Subsidiaries (A) is a Person on the
list of the Specially Designated Nationals and Blocked Persons (the "SDN List"),
(B) is a person who is otherwise the target of U.S. economic sanctions laws such
that a U.S. person cannot deal or otherwise engage in business transactions with
such person, (C) is a Person organized or resident in a country or territory
subject to comprehensive Sanctions (a "Sanctioned Country"), or (D) is owned or
controlled by (including by virtue of such Person being a director or owning
voting shares or interests), or acts, directly or indirectly, for or on behalf
of, any Person on the SDN List or a government of a Sanctioned Country such that
the entry into, or performance under, this Agreement would be prohibited by
applicable U.S. law. The Company and each Subsidiary is in compliance in all
material respects with all laws related to terrorism or money laundering
including: (A) all applicable requirements of the Currency and Foreign
Transactions Reporting Act of 1970 (31 U.S.C. 5311 et. seq. (the Bank Secrecy
Act)), as amended by Title III of the Patriot Act, (B) the Trading with the
Enemy Act, (C) that certain Executive Order No. 13224 of September 23, 2001,
entitled Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or any
other enabling legislation, executive order or regulations issued pursuant or
relating thereto, and (D) other applicable federal or state laws relating to
"know your customer" or anti-money laundering rules and regulations. No action,
suit or other proceeding by or before any court or Governmental Authority with
respect to compliance with such anti-money laundering laws is pending or, to the
Company's knowledge, threatened.
(x)    No Manipulation of Prices. None of the Company or the Company
Subsidiaries, or, to the Company's knowledge, any of their respective officers,
directors or Affiliates and, to the Company's knowledge, no one acting on any
such Person's behalf has, (A) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
securities of the Company or any Company Subsidiary to facilitate the sale or
resale of the Shares, (B) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Shares, or (C) paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of the Company or any Company Subsidiary in connection with the sale of the
Shares.
(y)    Application of Takeover Protections. There is no control share
acquisition, business combination or other similar anti-takeover provision under
the Company Charter Documents or applicable law that is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including the Company's issuance of the Shares
15





--------------------------------------------------------------------------------



and the Investor’s ownership of the Shares. The Company has not adopted a
shareholders rights plan (or "poison pill") or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.
(z)    Brokers or Finders. There is no investment banker, broker, finder or
other intermediary that has been retained by, or is authorized to act on behalf
of, the Company or any of its Affiliates, or any of their respective officers or
directors in their capacity as officers or directors, who might be entitled to
any banking, broker’s, finder’s or similar fee or commission in connection with
the transactions contemplated by this Agreement.
(aa)    No Bad Actors. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3) is applicable.
3.2    Representations, Warranties and Covenants of the Investor. The Investor
hereby represents, warrants and covenants to the Company as of the date hereof
and as of the Closing Date (except for the representations and warranties that
speak as of a specific date, which shall be made as of such date) as follows:
(a)    Organization; Authority. The Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership, limited liability or
other power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The purchase by the Investor of Shares hereunder has been duly
authorized by all necessary corporate, partnership, limited liability or other
action on its part. This Agreement has been duly executed and delivered by the
Investor and constitutes the valid and binding obligation of the Investor,
enforceable against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.
(b)    No Public Sale or Distribution. The Investor is acquiring the Shares for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered
under the Securities Act or under an exemption from such registration, and the
Investor does not have a present arrangement to effect any distribution of the
Shares to or through any other Person; provided, however, that by making the
representations herein, the Investor does not agree to hold any of the Shares
for any minimum or other specific term and reserves the right to assign,
transfer or otherwise dispose of the Shares at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act,
subject during the Lockup Period to the restrictions set forth in Section 4.3.
(c)    Investor Status. At the time the Investor was first offered the Shares,
it was, and at the date hereof it is an “accredited Investor” as defined in Rule
501(a) under the Securities Act. The Investor is not a registered broker dealer
registered under Section 15(a) of the
16





--------------------------------------------------------------------------------



Exchange Act, or a member of FINRA or an entity engaged in the business of being
a broker dealer. Except as otherwise disclosed in writing to the Company on or
prior to the date of this Agreement, the Investor is not affiliated with any
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
FINRA or an entity engaged in the business of being a broker dealer.
(d)    Experience of the Investor. The Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares and has so evaluated the
merits and risks of such investment. The Investor understands that it must bear
the economic risk of this investment in the Shares indefinitely and is able to
bear such risk and is able to afford a complete loss of such investment.
(e)    Access to Information. The Investor acknowledges that copies of the
Applicable SEC Filings are available on the SEC’s EDGAR system. The Investor
acknowledges that it has had an opportunity to review the Applicable SEC
Filings, this Agreement and the schedules, exhibits and attachments hereto
(collectively, the “Disclosure Materials”) and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares, and (ii) access to information about the Company and the Company
Subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects as requested by or on behalf of
the Investor. Neither such review or inquiries nor any other investigation
conducted by or on behalf of the Investor or its representatives or counsel
shall modify, amend or affect the Investor’s right to rely on the truth,
accuracy and completeness of the Disclosure Materials and the Company’s
representations, warranties, covenants and agreements contained in this
Agreement.
(f)    No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
(g)    No Conflicts. The execution, delivery and performance by the Investor of
this Agreement and the consummation by the Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any contract to which the Investor is a party, or (iii) result
in a violation of any Legal Requirements (including federal and state securities
laws) applicable to the Investor, except in the case of clauses (ii) and
(iii) above, for such violations that do not otherwise affect the ability of the
Investor to consummate the transactions contemplated hereby.
(h)    Restricted Securities. The Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering.
17





--------------------------------------------------------------------------------



(i)    Availability of Funds. On the Closing Date, the Investor will have
immediately available funds in cash that will be sufficient to fulfill its
obligations under Article II.
(j)    Brokers or Finders. There is no investment banker, broker, finder or
other intermediary that has been retained by, or is authorized to act on behalf
of, the Investor or any of its Affiliates, or any of their respective officers
or directors in their capacity as officers or directors, who might be entitled
to any banking, broker’s, finder’s or similar fee or commission in connection
with the transactions contemplated by this Agreement.
(k)    Prohibited Transactions. Prior to giving effect to the Investor’s
purchase of the Shares pursuant to this Agreement, the Investor does not own,
directly or indirectly, and no Person acting on behalf of or pursuant to any
understanding with the Investor owns, any securities, including any derivatives,
of the Company. The Investor covenants that neither it nor any Person acting on
its behalf or pursuant to any understanding with the Investor has engaged prior
to the date hereof, or prior to the Closing Date will engage, directly or
indirectly, in any Short Sales involving Common Stock. “Short Sales” include all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
(l)    Foreign Investor. If the Investor is not a United States person (as
defined by Section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as
amended), the Investor hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction of residence in connection with
the purchase of the Shares and this Agreement, including (a) any foreign
exchange restrictions applicable to such purchase in such jurisdiction, (b) any
governmental or other consents that may be required in such jurisdiction, and
(c) any tax consequences in such jurisdiction that may be relevant to the
purchase, holding, redemption, sale or transfer of the Shares. The Investor’s
subscription and payment for and continued beneficial ownership of the Shares
will not violate any applicable securities or other laws of the Investor’s
jurisdiction of residence.
(m)    General Solicitation.  The Investor is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
advertisement.
(n)    Beneficial Ownership.  Assuming the accuracy of the representations and
warranties made by the Company in Section 3.1(f), the purchase by the Investor
of the Shares issuable to it at the Closing will not result in the Investor
(individually or together with any other Person with whom the Investor has
identified, or will have identified, itself as part of a “group” in a public
filing made with the SEC involving the Company’s securities) acquiring, or
obtaining the right to acquire, in excess of the 9.9% Cap on a post transaction
basis that assumes that the Closing shall have occurred.  The Investor does not
presently intend to, alone or together with others, make a public filing with
the SEC to disclose that it has (or that it together with such other Persons
have) acquired, or obtained the right to acquire, as a result of the Closing
(when
18





--------------------------------------------------------------------------------



added to any other securities of the Company that it or they then own or have
the right to acquire), in excess of the 9.9% Cap on a post transaction basis
that assumes that the Closing shall have occurred.
(o)    No Intent to Effect a Change of Control. The Investor has no present
intent to effect a “change of control” of the Company as such term is understood
under the rules promulgated pursuant to Section 13(d) of the 1934 Act.
(p)    No Rule 506 Disqualifying Activities. The Investor is not subject to the
disqualification provisions of Rule 506(d)(1) of the Securities Act.
(q)    Residency. The Investor’s office in which its investment decision with
respect to the Shares was made is located at the address immediately below the
Investor’s name on its signature page hereto.
 
Article IV
ADDITIONAL AGREEMENTS
4.1    Transfer Restrictions.
(a)    The Investor covenants that the Shares will only be disposed of pursuant
to an effective registration statement under, and in compliance with the
requirements of, the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act. In connection with any
transfer of any Shares represented by certificates bearing the restrictive
legend set forth in Section 4.1(b), other than (i) pursuant to an effective
registration statement, (ii) to the Company, (iii) pursuant to Rule 144
(provided that the Investor provides the Company with reasonable assurances (in
the form of customary seller and, if applicable, broker representation letters)
that the securities may be sold pursuant to such rule) or (iv) in connection
with a bona fide pledge as contemplated in Section 4.1(b) (any such transfer
other than those in (i)-(iv), a “Private Transfer”), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act. As a condition of any Private Transfer, and subject to
the provisions of Section 7.7, any such transferee shall agree in writing to be
bound by the applicable terms of this Article IV and shall have the rights and
obligations of the Investor under this Article IV with respect to such
transferred Shares.
(b)    The Investor agrees that the following legend shall be imprinted on any
certificate evidencing any of the Shares until such time as such legend is not
required under Section 4.1(c):
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
19





--------------------------------------------------------------------------------



AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD (I) EXCEPT PURSUANT TO (A) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (b) Rule 144 under the
Securities Act OR (c) ANother AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES;
PROVIDED THAT UPON FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH FORECLOSING
PERSON OR TRANSFEREE SHALL COMPLY WITH applicable PROVISIONS of THE SECURITIES
PURCHASE AGREEMENT pursuant to which these securities were originally issued.
The Company acknowledges and agrees that Investor may from time to time pledge,
and/or grant a security interest in, some or all of the legended Shares in
connection with applicable securities laws, pursuant to a bona fide margin
agreement in compliance with a bona fide margin loan. Such a pledge would not be
subject to approval or consent of the Company and no legal opinion of legal
counsel to the pledgee, secured party or pledgor shall be required in connection
with the pledge, but such legal opinion shall be required in connection with a
subsequent transfer or foreclosure following default by the transferee of the
pledge. No notice shall be required of such pledge, but Investor shall promptly
notify the Company of any such subsequent transfer or foreclosure. Investor
acknowledges that the Company shall not be responsible for any pledges relating
to, or the grant of any security interest in, any of the Shares or for any
agreement, understanding or arrangement between the Investor and its pledgee or
secured party. Investor acknowledges and agrees that, except as otherwise
provided in Section 4.1(c), any Shares subject to a pledge or security interest
as contemplated by this Section 4.1(b) shall continue to bear the legend set
forth in this Section 4.1(b) and be subject to the restrictions on transfer set
forth in Section 4.1(a).
The legend set forth above shall be removed from the certificates representing
any Shares (and such Shares shall not be subject to any stop-transfer
instructions) if (i) such Shares are registered for resale under the Securities
Act (provided that, if the Investor is selling pursuant to the effective
registration statement registering the Shares for resale, the Investor agrees to
only sell such Shares during such time that such registration statement is
effective and not withdrawn or suspended, and only as permitted by such
registration statement), (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, the form
of substance of which opinion shall be reasonably acceptable to the Company,
that the sale, assignment or transfer of such Shares may be made without
registration under the applicable requirements of the Securities Act, (iii) such
Shares have been or are being sold pursuant to Rule 144 (as set forth in
customary paperwork to such effect), or (iv) such holder provides the Company
with reasonable assurance that the Shares can be sold, assigned or transferred
pursuant to Rule 144 of the Securities Act without volume or manner-of-sale
restrictions (which shall be satisfied if the Investor certifies at such time
that (a) it is not an “affiliate” of the Company (as
20





--------------------------------------------------------------------------------



such term is used under Rule 144), (b) that the Investor’s holding period for
purposes of Rule 144 with respect to such Shares is at least six (6) months, and
(c) Investor will comply with the requirements of Rule 144 in conducting any
sale pursuant thereto). Investor specifically agrees that the Company’s legal
counsel may rely on the certifications provided in (a)-(c) hereof in rendering
its instruction letter to the transfer agent regarding removal of the
restrictive legend. The Company agrees that, following such time as any of the
foregoing conditions is met, it will, no later than the earlier of (x) two (2)
Trading Days and (y) the number of Trading Days comprising the Standard
Settlement Period following the delivery by the Investor to the Company or the
Transfer Agent of a certificate representing Shares issued with a restrictive
legend, deliver or cause the Transfer Agent to deliver to the Investor a
certificate representing such Shares or, at the request of the Investor, deliver
or cause to be delivered the Shares to the Investor by crediting the account of
the Investor’s prime broker with DTC through its Deposit/Withdrawal at Custodian
(DWAC) system, in each case, free from all restrictive and other legends and
stop transfer instructions (or similar notations). The Investor shall have the
right to pursue any remedies available to it hereunder, or otherwise at law or
in equity, including a decree of specific performance and/or injunctive relief,
with respect to the Company’s failure to timely deliver shares of Common Stock
without legend as required pursuant to the terms hereof.


4.2    Lockup Period. Until the earlier of (i) the termination of this Agreement
pursuant to Section 7.1 hereto, and (ii) the date that is six months following
the Closing Date (the “Lockup Period”), the Investor shall not and shall cause
its Affiliates not to, directly or indirectly, without the Company’s prior
written consent:
(i)    
(b)    offer, pledge, sell, contract to sell, grant or enter into any option or
contract to sell or otherwise dispose of, directly or indirectly, any of the
Shares or any securities convertible into, exercisable for or exchangeable for
any of the Shares; or
(c)    enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Shares,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise;
provided that, (A) if the Investor is a corporation, limited liability company,
partnership, trust or other entity, this Section 4.2 shall not apply to
transfers to its stockholders, members, partners or trust beneficiaries as part
of a distribution or to any corporation, partnership or other entity that is its
Affiliate so long as the Investor notifies the Company thereof and the
transferee agrees to be bound in writing by the terms of this Section 4.2 prior
to such transfer, and (B) this Section 4.2 shall not apply to transfers pursuant
to a bona fide third-party tender offer, merger, consolidation or other similar
transaction approved by the Company Board made to all holders of the Common
Stock. For the avoidance of this Section 4.2 shall not apply to any shares of
Common Stock or other securities acquired by the Investor after the Closing
Date, on the open market or otherwise
21





--------------------------------------------------------------------------------



4.3    Furnishing of Information. From the date of this Agreement until the date
that is eighteen (18) months after the Closing Date, the Company shall (a)
timely file (without giving effect to any grace period provided by Rule 12b-25
(or any successor thereto) under the Exchange Act) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act, and the
Company shall not terminate the registration of the Common Stock under the
Exchange Act or otherwise terminate its status as an issuer required to file
reports under the Exchange Act, even if the securities laws would otherwise
permit any such termination, (b) take all action reasonably necessary to
continue at all times the listing and trading of the Common Stock on the Nasdaq
Global Market (or another Trading Market) and comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Nasdaq Global Market (or such other Trading Market), and (c) maintain the
eligibility of the Common Stock for electronic transfer through the DTC. Each of
the reports hereafter filed by the Company pursuant to the Exchange Act shall
comply in all material respects with the applicable requirements of the Exchange
Act and shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
4.4    Registration Rights. The Company hereby agrees that, if, on or at any
time after the date that is six months after the Closing Date and through and
until the date that is one (1) year following the Closing Date, any of the
Shares constitute Registrable Securities, then as promptly as reasonably
practicable thereafter the Company shall file with the SEC a “shelf”
registration statement (a “Shelf Registration Statement”) on Form S-3 (or
successor thereto or, if the Company is not able to file on such form, on Form
S-1 or successor thereto) covering the resale by the Investor (or other holder
or holders of the Shares) of all of the Registrable Securities pursuant to a
“plan of distribution” approved by the Investor, shall use its reasonable
efforts to cause such Shelf Registration Statement to be declared effective as
promptly as reasonably practicable after such filing and to thereafter remain
effective until there are no longer any Registrable Securities, and shall take
all such other actions as shall be reasonably necessary to facilitate the resale
of the Registrable Securities by the Investor (or other holder or holders of the
Shares) pursuant to such Shelf Registration Statement. In any such case, in
connection with the filing of a Shelf Registration Statement, the Company and
the Investor, each acting in good faith, shall use their reasonably best efforts
to enter into a registration rights agreement containing customary provision,
including customary procedural requirements and customary indemnification and
contribution provisions.
4.5     Integration. The Company shall not, and shall use its commercially
reasonably efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the offer or sale of the Shares to the Investor or
that would be integrated with the offer or sale of the Shares for purposes of
the rules and regulations of the Nasdaq Global Market (or successor Trading
Market where the Common Stock is traded).
22





--------------------------------------------------------------------------------



4.6    Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of the Investor. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify, the sale of the Shares to the Investor at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of the Investor.
4.7    Public Disclosure. Without limiting any other provision of this
Agreement, the Investor and the Company will consult with each other before
issuing, and provide each other the reasonable opportunity to review and comment
upon, and agree on, any press release with respect to this Agreement and the
transactions contemplated hereby and will not issue any such press release prior
to such review, except as may be required by law or any listing agreement with
or rule of any applicable national or regional securities exchange or market. On
October 22, 2020, the Company shall file with the SEC a Current Report on Form
8-K describing all the material terms of the transactions contemplated by this
Agreement, attaching this Agreement (without any redaction therefrom) and
disclosing any other presently material non-public information (if any) provided
or made available to the Investor (or the Investor’s agents or representatives)
on or prior to the date hereof (the “Announcing 8-K Filing”). On or before the
fourth (4th) Business Day following the Closing Date or the termination of this
Agreement, the Company shall file with the SEC a Current Report on Form 8-K
disclosing the Closing or such termination, as applicable. The Company
represents and warrants that, from and after the filing of the Announcing 8-K
Filing, it shall have publicly disclosed all material, nonpublic information
(if any) provided or made available to the Investor (or the Investor’s agents or
representatives) by the Company or any of its officers, directors, employees,
Affiliates or agents in connection with the transactions contemplated by this
Agreement or otherwise on or prior to the date hereof. The Company shall not,
and shall cause each of its officers, directors, employees and agents, not to,
provide the Investor with any such material, nonpublic information regarding the
Company from and after the filing of the Announcing 8-K Filing without the
express prior written consent of the Investor. The Company understands,
acknowledges and agrees that (a) the Investor, its Affiliates and Persons acting
on its behalf will rely on the provisions of this Section 4.7 in effecting
transactions in the Shares and other securities of the Company and of other
Persons, and (b) notwithstanding anything to the contrary contained herein,
neither the Investor nor the Investor’s Affiliates, attorneys, agents or
representatives shall have any duty of trust or confidence with respect to, or
any obligation not to trade in any securities while aware of, any material
non-public information (i) provided by, or on behalf of, the Company, any of its
Affiliates or any of its officers, directors (or equivalent persons), employees,
attorneys, agents or representatives in violation of any of the representations,
covenants, provisions or agreements set forth in this Section 4.7 or (ii)
otherwise possessed (or continued to be possessed) by the Investor (or any
Affiliate, agent or representative thereof) as a result of any breach or
violation of any representation, covenant, provision or agreement set forth in
this Section 4.7.
4.8    Commercially Reasonable Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, the Investor and the Company shall use
commercially reasonable
23





--------------------------------------------------------------------------------



efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other party or parties hereto in
doing, all things reasonably necessary, proper or advisable under applicable
Legal Requirements to consummate and make effective, in the most expeditious
manner practicable, the transactions contemplated by this Agreement, including
using commercially reasonable efforts to: (i) cause the conditions to the
issuance of the Shares pursuant to this Agreement set forth in Article V to be
satisfied; (ii) obtain all necessary actions or non-actions, waivers, consents,
approvals, orders and authorizations from Governmental Entities and make all
necessary registrations, declarations and filings with Governmental Entities;
and (iii) execute or deliver any additional instruments reasonably necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement, including the issuance of the Shares. The Company and the
Investor shall cooperate with one another (x) in determining whether any action
by or in respect of, or filing with, any Governmental Entity is required, or any
actions, consents, approvals or waivers are required to be obtained from parties
to any material contracts, in connection with the consummation of the
transactions contemplated by this Agreement and (y) in taking such reasonable
actions or making any such filings, furnishing information required in
connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers.
4.9    Use of Proceeds. The Company shall use the net proceeds from the sale of
the Shares for general working capital purposes.
4.10    Prohibition on Variable Priced Securities. From the date of this
Agreement until the first (1st) anniversary of the Closing Date, the Company
shall not in any manner issue or sell any securities that are convertible into
or exchangeable or exercisable for shares of Common Stock at a price that varies
or may vary with the market price of the Common Stock, including by way of one
or more resets to a fixed price or increases in the number of shares of Common
Stock issued or issuable, or at a price that upon the passage of time or the
occurrence of certain events automatically is reduced or is adjusted or at the
option of any Person may be reduced or adjusted, whether or not based on a
formulation of the then current market price of the Common Stock (other than
proportional adjustments as a result of subdivisions or combinations of the
Common Stock or other Stock Events).
4.11    Company Repurchase. In the event that at any time after the Closing the
U.S. government prohibits the ownership of the Shares by Investor, unless
otherwise required by such prohibition or by applicable law, the Company shall
provide reasonable assistance to the Investor in selling the Shares, including
by terminating the Lockup Period set forth in Section 4.2 and waiving the
restrictions set forth in such Section. In the event the Investor is unable to
sell any or all of the Shares to any third party or parties after using its
reasonable best efforts to do so for a reasonable time period, which period
shall not be in excess of one hundred and eighty (180) days or such other period
in which the Company is obligated to divest the Shares, the Company shall, as
soon as reasonably possible after the Investor notifies the Company that the
Investor has been unable to sell any or all of the Shares to any third party or
parties, repurchase all of the Shares still held by the Investor at the
Repurchase Price, unless the Company is prohibited from doing so pursuant to
applicable law. In connection with such repurchase, the Company shall pay the
Repurchase Price to the Investor by wire transfer of immediately available funds
to an account or
24





--------------------------------------------------------------------------------



accounts designated by the Investor, and the Investor shall execute such stock
powers as shall be necessary to surrender the Shares to the Company.
4.12    Beneficial Ownership Limitation.
The Company shall not issue to the Investor, and the Investor shall use
commercially reasonable efforts to not, following the Closing Date, acquire any
shares of Common Stock from any third party to the extent that, upon such
issuance or acquisition, the aggregate number of shares of Common Stock then
beneficially owned by the Investor together with any of the Investor’s
Attribution Parties (including shares held by any “group” of which the Investor
is a member) would exceed 9.9% of the total number of shares of Common Stock
then issued and outstanding (the “9.9% Cap”). For the avoidance of doubt, any
repurchase of shares of Common Stock by the Company or other action by the
Company that has the effect of reducing the number of outstanding shares of
Common Stock and thus causing the aggregate number of shares of Common Stock
then beneficially owned by the Investor together with any of the Investor’s
Attribution Parties (including shares held by any “group” of which the Investor
is a member) to exceed the 9.9% Cap (a “Share Reduction Event”) shall in no
event constitute a violation by the Investor of this Section 4.11; provided that
the Company shall use its commercially reasonable efforts to promptly notify the
Investor of the occurrence of any Share Reduction Event. For purposes hereof,
“group” has the meaning set forth in Section 13(d) of the Exchange Act and
applicable regulations of the Commission, and the percentage beneficially owned
by the Investor and its Attribution Parties shall be determined in a manner
consistent with the provisions of Section 13(d) of the Exchange Act.


Article V
CONDITIONS
5.1    Conditions to the Obligations of Each Party to Perform its Obligations
under this Agreement. The respective obligations of each party to this Agreement
shall be subject to the satisfaction at or prior to the Closing Date of the
following conditions:
(a)    No Order. No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, injunction, judgment, ruling or any other order (each,
an “Order”) which (i) is in effect and (ii) has the effect of preventing or
making the issuance of the Shares pursuant to this Agreement illegal; and
(b)    Government Approvals. The Investor has received all consents, approvals
or clearances from (or registration with, as applicable) the National
Development and Reform Commission, the Ministry of Commerce, the State
Administration of Foreign Exchange or their respective local counterparts,
and/or any other Governmental Entities with jurisdiction over the Investor or
the transactions contemplated by this Agreement.
25





--------------------------------------------------------------------------------



(c)    Termination. This Agreement shall not have been terminated in accordance
with Section 7.1.
5.2    Additional Conditions to the Obligations of the Company. The obligation
of the Company to consummate and effect the issuance of the Shares hereunder
shall be subject to the satisfaction at or prior to the Closing Date of each of
the following conditions, any of which may be waived, in writing, exclusively by
the Company:
(a)    Representations and Warranties. The representations and warranties of the
Investor set forth in this Agreement shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality or Material Adverse Effect, in which case such representations
and warranties shall be true and correct in all respects) on and as of the
Closing Date except for those representations and warranties which address
matters only as of a particular date, which representations and warranties shall
be true and correct in all material respects (except for those representations
and warranties which are qualified as to materiality or Material Adverse Effect,
in which case such representations and warranties shall be true and correct in
all respects) as of such particular date.
(b)    Agreements and Covenants. The Investor shall have performed or complied
in all material respects with its agreements and covenants required by this
Agreement to be performed or complied with by Investor at or prior to the
Closing Date.
(c)    Proceedings. There shall not be pending any suit or litigation
challenging or seeking to restrain or prohibit the consummation of any of the
transactions contemplated by this Agreement, including the issuance of the
Shares.
(d)    Purchase Price. The Investor shall have paid the aggregate Purchase Price
to the Company in accordance with Section 2.2(b).
5.3    Additional Conditions to the Obligations of the Investor
. The obligations of the Investor to consummate and effect the purchase of the
Shares hereunder shall be subject to the satisfaction at or prior to the Closing
Date of each of the following conditions, any of which may be waived, in
writing, exclusively by the Investor:
(a)    Representations and Warranties. The representations and warranties of the
Company set forth in this Agreement shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality or Material Adverse Effect, in which case such representations
and warranties shall be true and correct in all respects) on and as of the
Closing Date, except for those representations and warranties which address
matters only as of a particular date, which representations and warranties shall
be true and correct in all material respects (except for those representations
and warranties which are qualified as to materiality or Material Adverse Effect,
in which case such representations and warranties shall be true and correct in
all respects) as of such particular date.
26





--------------------------------------------------------------------------------



(b)    Agreements and Covenants. The Company shall have performed or complied in
all material respects with its agreements and covenants required by this
Agreement to be performed or complied with by it at or prior to the Closing
Date.
(c)    Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred a Material Adverse Effect.
(d)    Legal Opinion. The Investor shall have received the opinions of Pillsbury
Winthrop Shaw Pittman, LLP, outside counsel to the Company, and Tonkon Torp, LLC
as to Oregon matters, dated as of the Closing Date, in a form reasonably
acceptable to the Investor.
(e)    Certified Charter. The Company shall have delivered to the Investor the
articles of incorporation of the Company, certified by the Secretary of State of
the State of Oregon as of a date within three (3) days of the Closing Date.
(f)    Good Standing Certificates. The Company shall have delivered to the
Investor a certificate evidencing the incorporation or organization and good
standing of the Company and each of its domestic Subsidiaries in such entity's
state or other jurisdiction of incorporation or organization issued by the
Secretary of State (or other applicable authority) of such state or jurisdiction
of incorporation or organization as of a date within three (3) days of the
Closing Date.
(g)    Transfer Agent Letter. The Company shall have delivered to the Investor a
letter from the Transfer Agent certifying the number of shares of Common Stock
outstanding as of a date within two (2) Business Days of the Closing Date.
(h)    Proceedings. There shall not be pending any suit or litigation
challenging or seeking to restrain or prohibit the consummation of any of the
transactions contemplated by this Agreement, including the issuance of the
Shares.
(i)    Nasdaq; Trading. The Company shall have filed with the Nasdaq Global
Market a true and complete Notification Form: Listing of Additional Shares
covering the Shares. No stop order or suspension of trading shall have been
imposed by the Nasdaq Global Market or the SEC or any other Governmental Entity
with respect to public trading in the Common Stock.
(j)    Certified Resolutions. The Investor shall have received a certificate of
the Company, validly executed for and on behalf of the Company and in its name
by a duly authorized officer thereof, certifying the Organizational Documents
and resolutions duly adopted by the Company Board or a duly authorized committee
thereof authorizing the execution, delivery and performance of this Agreement
and the transactions contemplated hereby, including the issuance and sale of the
Shares.
(k)    Issuance of Stock Certificates. The Company shall have issued a
certificate or certificate(s) representing the Shares to the Investor as in
accordance with Section 2.2(a).
27





--------------------------------------------------------------------------------



(l)    Officer’s Certificate. The Investor shall have received a certificate of
the Company, validly executed for and on behalf of the Company and in its name
by a duly authorized officer thereof, certifying as to the matters set forth in
clauses (a), (b), (c), (i) and (j) of this Section 5.3.
Article VI
INDEMNIFICATION


6.1    Company Indemnification Obligation. In consideration of the Investor’s
execution and delivery of this Agreement and acquiring the Shares hereunder and
in addition to all of the Company’s other obligations under this Agreement, the
Company shall indemnify and hold harmless the Investor and each other holder of
the Shares entitled to rights hereunder and all of their stockholders, partners,
officers, directors, members, managers, employees and any of the foregoing
Persons’ agents or other representatives (including those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages (unless such
action, cause of action, suit, claim, loss, cost, penalty, fee, liability or
damage is based upon a breach of Investor’s representations, warranties or
covenants hereunder, or any violations by the Investor of state or federal
securities laws or any conduct by the Investor which constitutes fraud, gross
negligence, willful misconduct or bad faith, and expenses in connection
therewith, and including reasonable and documented attorneys’ fees and
disbursements (the “Indemnified Liabilities”), incurred by any Indemnitees as a
result of, or arising out of, (i) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement, (ii) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement, or (iii) any violations by the Company of state or federal securities
laws in connection with this Agreement or the Company’s performance of its
obligations hereunder, or any conduct by the Company which constitutes fraud,
gross negligence, willful misconduct or bad faith, in connection with this
Agreement or the Company’s performance of its obligations hereunder. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law.
6.2    Indemnification Procedures. Each Indemnitee shall (i) give prompt written
notice to the Company of any claim with respect to which it seeks
indemnification pursuant to this Agreement (provided, however, that the failure
of the Indemnitee to promptly deliver such notice shall not relieve the Company
of any liability, except to the extent that the Company is actually prejudiced
in its ability to defend such claim) and (ii) permit the Company to assume the
defense of such claim with counsel selected by the Company and reasonably
satisfactory to the Indemnitee; provided, however, that any Indemnitee entitled
to indemnification hereunder shall have the right to employ separate counsel and
to participate in the defense of such claim, but the reasonable fees and
expenses of such counsel shall be at the expense of the Indemnitee unless (A)
the Company has agreed in writing to pay such fees and expenses, (B) the Company
shall
28





--------------------------------------------------------------------------------



have failed to assume the defense of such claim within ten (10) days of delivery
of the written notice of the Indemnitee with respect to such claim or failed to
employ counsel selected by the Company and reasonably satisfactory to the
Indemnitee, or (C) based upon the written advice of Indemnitee’s counsel, a
material conflict of interest exists between the Indemnitee and the Company with
respect to such claims (in which case, if the Indemnitee notifies the Company in
writing that it elects to employ separate counsel at the expense of the Company,
the Company shall not have the right to assume the defense of such claim on
behalf of the Indemnitee); provided, however, that in no event shall the Company
be responsible for the fees and expenses of more than one counsel for all
Indemnitees (in addition to local counsel) and the Company shall only be
responsible for reasonable and documented attorneys’ fees and expenses. If the
Company assumes the defense of the claim, it shall not be subject to any
liability for any settlement or compromise made by the Indemnitee without its
consent (but such consent shall not be unreasonably withheld, conditioned or
delayed). In connection with any settlement negotiated by the Company, the
Company shall not, and no Indemnitee shall be required by the Company to, (I)
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to the Indemnitee of a release
from all liability in respect to such claim or litigation, or (II) enter into
any settlement that attributes by its terms any liability, culpability or fault
to the Indemnitee. In addition, without the consent of the Indemnitee, the
Company shall not consent to entry of any judgment or enter into any settlement
which provides for any obligation or restriction on the part of the Indemnitee
other than the payment of money damages which are to be paid in full by the
Company. If the Company fails or elects not to assume the defense of a claim
pursuant to clause (B) above, or is not entitled to assume or continue the
defense of such claim pursuant to clause (C) above, the Indemnitee shall have
the right without prejudice to its right of indemnification hereunder to, in its
discretion exercised in good faith and upon advice of counsel, to contest,
defend and litigate such claim, provided, however, that Indemnitee shall not
consent to entry of any judgment or enter into any settlement in respect thereof
without the prior consent of the Company (but such consent shall not be
unreasonably withheld, conditioned or delayed). To the extent that an Indemnitee
wishes to seek indemnification under this Article VI, such Indemnitee must
provide the Company with written notice asserting a claim under this Article VI,
with such notice to be provided within eighteen (18) months from the Closing. If
an Indemnitee fails to provide such written notice in respect of any claim
within this 18-month period, the Indemnitee shall no longer be entitled
to indemnification by the Company hereunder in respect of such claim.


Article VII
MISCELLANEOUS
7.1    Termination. This Agreement may be terminated by the Company or the
Investor, by written notice to the other parties, if the Closing has not been
consummated by the date that is sixty (60) days following the date of this
Agreement; provided, however, that the right to terminate this Agreement shall
not be available to any Person whose failure to comply with its obligations
under this Agreement has been the cause of or resulted in the failure of the
Closing to occur on or before such time, and provided further that no such
termination will affect
29





--------------------------------------------------------------------------------



the right of any party to sue for any breach by the other party (or parties) and
shall not affect any provisions hereof that expressly survive termination in
accordance with the terms hereof.
7.2    Fees and Expenses. Except as expressly set forth herein, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement
and the transactions contemplated hereby.
7.3    Entire Agreement. This Agreement, together with the exhibits and
schedules hereto, contain the entire understanding of the parties with respect
to the subject matters hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investor such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
hereunder.
7.4    Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Investor. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
7.5    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section prior to 6:30 p.m.
(Pacific Time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Business Day or later than 6:30 p.m. (Pacific Time) on any
Business Day, (c) the Business Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.
7.6    Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. Unless the
context otherwise requires, (i) all references to Sections, Schedules or
Exhibits are to Sections, Schedules or Exhibits contained in or attached to this
Agreement, (ii) each accounting term not otherwise defined in this Agreement has
the meaning assigned to it in accordance with GAAP, (iii) words in the singular
or plural include the singular and plural and pronouns stated in
30





--------------------------------------------------------------------------------



either the masculine, the feminine or neuter gender shall include the masculine,
feminine and neuter, (iv) the use of the word “including” in this Agreement
shall be by way of example rather than limitation, and (v) the word “or” shall
not be exclusive.
7.7    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
(except, following the Closing, by merger or in connection with another entity
acquiring all or substantially all of the Company’s assets) without the prior
written consent of the Investor. The Investor may not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Company (which consent shall not, following the Closing, be unreasonably
withheld), except that the Investor may transfer or assign its rights and
obligations under this Agreement, in whole or in part, to one or more of its
respective Affiliates at any time so long as Investor provides prior notice
thereof to the Company, and provided that such transfer or assignment will not
relieve the Investor of any of its obligations hereunder.
7.8    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Company and the Investor and their
respective successors and permitted assigns and, to the extent provided in
Article VI, each Indemnitee. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any Person, other than those Persons
mentioned in the preceding sentence or otherwise explicitly mentioned in this
Agreement, any legal or equitable right, remedy or claim under or in respect of
this Agreement, or any provisions herein contained, this Agreement and all
conditions and provisions hereof being intended to be and being for the sole and
exclusive benefit of such Persons and for the benefit of no other Person.
7.9    Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE
STATE OF NEW YORK SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS SHAREHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE COMPANY
AND THE INVESTOR HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN NEW YORK COUNTY FOR THE ADJUDICATION OF ANY
DISPUTE BROUGHT BY THE COMPANY OR THE INVESTOR, IN CONNECTION HEREWITH OR WITH
ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT
TO THE ENFORCEMENT OF THIS AGREEMENT), AND HEREBY IRREVOCABLY WAIVE, AND AGREE
NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR THE
INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY
SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY,
AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES IRREVOCABLY, ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
31





--------------------------------------------------------------------------------



DEFEND ANY RIGHTS ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING WITH
RESPECT TO THE ENFORCEMENT OF THIS AGREEMENT) AND SUCH PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.
7.10    Execution. This Agreement may be executed in two counterparts, both of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
7.11    Survival. The representations and warranties of the Company contained
herein shall survive the Closing. The covenants of the Company and the Investor
contained in this Agreement shall terminate on the Closing Date; provided, that
the covenants that by their terms are required to be performed in whole or in
part following the Closing Date shall survive the Closing Date.
7.12    Severability. If any provision of this Agreement is prohibited by law or
otherwise held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.
7.13    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investor
and the Company will be entitled to specific performance hereunder (without
posting a bond or other security or proving actual damages). Each of the parties
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation (other than in connection with any action for temporary
restraining order) the defense that a remedy at law would be adequate.
[SIGNATURE PAGES TO FOLLOW]




32





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

PIXELWORKS, INC.By:/s/ Todd DeBonisName: Todd DeBonisTitle: President and Chief
Executive OfficerAddress for Notice:226 Airport Parkway, Suite 595San Jose,
California 95110Email: tdebonis@pixelworks.comwith a copy (which shall not
constitute notice) to:Pillsbury Winthrop Shaw Pittman LLP 2550 Hanover
StreetPalo Alto, CA 94304 Facsimile No.: (650) 233-4545Telephone No.:
(650) 233-4537 Attn: Christina F. PearsonEmail:
christina.pearson@pillsburylaw.com











33





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.





MTM-XINHE INVESTMENT LIMITEDBy:/s/ Wang JunName: Wang JunTitle: PresidentAddress
for Notice:3303-3306, S2, BFC, No.600 Zhongshan Road(E-2), Huangpu District,
Shanghai, 200001Email: wangjun@mtmcapital.cnwith a copy (which shall not
constitute notice) to:Katten Muchin Rosenman LLPSuite 4906 Wheelock Square1717
Nanjing Road WestShanghai, P.R. China 200040Facsimile No.:
+86.21.6039.3223Telephone No.: +86.21.6039.3218Email: lijie.han@katten.comAnd
to:Katten Muchin Rosenman LLP525 West Monroe StreetChicago, IL 60661Facsimile
No.: (312) 902-5493Telephone No.: (312) 902-1061 Attn: Mark D. WoodEmail:
mark.wood@katten.com












34



